DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/KR2019/0004650, filed on 04/17/2019, which is entitled to and claims the benefit of priority of KR Patent App. No. 10-2018-0056586, filed 05/17/2018. The preliminary amendment filed on 01/06/2020 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group I, claims 1-10 in the reply filed on 11/25/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
4.	Claims 1-16 are pending. Claims 1-10 are under examination on the merits. Claims 11-16 are withdrawn to a non-elected invention from further consideration.  

Information Disclosure Statement
5.	The information disclosure statements submitted on 01/06/2020, 01/06/20220, and 07/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements. 

Priority

6.	Receipt is acknowledged of papers submitted on 01/06/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the term “wherein in Chemical Formula 1 to 3” in line 15, Page 16, and “wherein in Chemical Formula 4” in line 5, Page 17.  There are insufficient antecedent basis for these limitation in the claims. Claims 2-10 being depended on claim 1 are rejected as well. 
For the purpose of examination against the prior art, claim 1 is construed to recite “wherein in the Chemical Formula 1 to 3”, and “wherein in the Chemical Formula 4”,

9.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 2 recites the term “wherein in Chemical Formula 4” in line 2, Page 17.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 2 is construed to recite “wherein in the Chemical Formula 4”.

10.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 3 recites the term “wherein in Chemical Formula 4” in line 2, Page 17.  There is insufficient antecedent basis for this limitation in the claim. 


11.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 4 recites the term “wherein in Chemical Formula 4” in line 2, Page 17.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 4 is construed to recite “wherein in the Chemical Formula 4”.

12.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 recites the term “the divalent organic group of Chemical Formula 4” in line 2, Page 17.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 5 is construed to recite “the divalent organic group of the Chemical Formula 4”.

13.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 7 recites the term “wherein in Chemical Formula 6” in line 1, Page 19.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 7 is construed to recite “wherein in the Chemical Formula 6”.

For the purpose of examination against the prior art, claim 9 is construed to recite “wherein in the Chemical Formula  1 or 2 or 3”.
Also note Chemical Formula 7 to 9, lines 5, Page 20, and Chemical Formula 4, line 22, Page 20.  

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (JP 2015215591 A, machine translation, hereinafter “”591”) in view of Hasegawa et al. (JP 2012001701 A, machine translation, hereinafter “”701”), and Goto et al. (JP 5003682 A1, machine translation, hereinafter “”285”). 

Regarding claim 1: “591 teaches a liquid crystal alignment agent composition (Page 8/49, [0005]) comprising a polymer which is of at least one type selected from among polyamic acid, polyamic acid ester, and polyimide corresponding to chemical formulae 1, 2 and 3 (Page 

    PNG
    media_image1.png
    78
    279
    media_image1.png
    Greyscale

 wherein the polyamic acid is obtained by reacting diamine and tetracarboxylic dianhydride (Page 15/49, [0030]), can be produced by means of a method in which diamine having a partial structure expressed by formula (1) is used a monomer and polymerized , formula (2-6-1) as shown on the left (Page15/49, [0027]) is a specific example of formula (1),  corresponding to chemical formula 4, wherein A is N, R3 is H, a is 1, Z2 is N, and Z1, Z3 and Z4 are carbon atom, and chemical formula (3-83) is disclosed as the diamine as shown on the right (Page 24/49, chemical formula 20, compound 3-83). 

    PNG
    media_image2.png
    85
    182
    media_image2.png
    Greyscale
                          
    PNG
    media_image3.png
    76
    214
    media_image3.png
    Greyscale

“591 does not expressly teach a liquid crystal alignment composition in which (1) acid anhydride is bound to the terminal of the polymer, and which (2) comprises a terminal-modifying compound containing an amino group.
	Referring to (1), “701 teaches liquid crystal polyimide resin (Page 7/43, [0001]), for producing a polyimide resin having a first active terminal group comprising acid anhydride by reacting acid anhydride and aromatic diamine in non-equal molar proportions  (Page 2/43, Claim 1) with benefit of producing the desired characteristic is obtained using polyimide resin of a different kind, It has been found that when a heterogeneous polyimide resin segment (a polyimide resin chain) is synthesized so that a terminal active group is formed, and these terminal active groups are chemically bonded, the resulting polyimide resin can be controllably controlled in its properties (Page 9/43, [0010]). 


    PNG
    media_image4.png
    161
    619
    media_image4.png
    Greyscale


In an analogous art of a liquid crystal alignment agent composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the liquid crystal alignment agent composition by “591 so as to include acid anhydride is bound to the terminal of the polymer as taught by “701, and would have been motivated to do so with reasonable expectation that this would result in providing the desired characteristic is obtained using polyimide resin of a different kind, It has been found that when a heterogeneous polyimide resin segment (a polyimide resin chain) is synthesized so that a terminal active group is formed, and these terminal active groups are chemically bonded, the resulting polyimide resin can be controllably controlled in its properties as suggested by “701 (Page 9/43, [0010]). 
In an analogous art of a liquid crystal alignment agent composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the liquid crystal alignment agent composition by “591 so as to include the polymer comprises a terminal-modifying compound containing an amino group as taught by “285, and would have been motivated to do so with reasonable 
Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held to be a prima facie case of obviousness since a person of ordinary skill in the art would have recognized the interchangeability of the element (i.e. functional group) shown in the prior art for the corresponding element disclosed in the specification wherein the side chains syntheses merely done by routine experimentation. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000). 

Regarding claims 2,4-5: “591 teaches the liquid crystal alignment agent composition (Page 8/49, [0005]), wherein the specific example of formula (1),  corresponding to chemical formula 4, wherein A is N, R3 is H, a is 1, Z2 is N, and Z1, Z3 and Z4 are carbon atom, and chemical formula (3-83) is disclosed as the diamine as shown on the right (Page 24/49, chemical formula 20, compound 3-83).  The recited chemical formula 4-1 correspond to formula (2-6-1) (Page15/49, [0027]).

    PNG
    media_image2.png
    85
    182
    media_image2.png
    Greyscale
                          
    PNG
    media_image3.png
    76
    214
    media_image3.png
    Greyscale


Regarding claim 3: “591 teaches the liquid crystal alignment agent composition (Page 8/49, [0005]), wherein in the Chemical Formula 4, one of Z1 to Z3 is N atom, and Z2 and Z4 is C atom since :591 teaches X1 of formula (1) (an aromatic heterocyclic ring Page 9/29, [0009]) is such as pyridine containing a nitrogen atom (Page 14/49, [0026]). 
Regarding claim 6: “591 teaches the liquid crystal alignment agent composition (Page 8/49, [0005]), wherein Z1, Z2 or Z3 is a cyclopentyl group) could be easily derived by a person skilled in the art from 2,3,4-(tricarboxycyclopentyl) acetic dianhydride as the tetracarboxylic dianhydride (Pages 17-18/49, [0034[-[0036]).

Regarding claims 7-8: The disclosure of “591 is adequately set forth in paragraph above and is incorporated herein by reference. “591 does not expressly teach the terminal modifier compound containing an amino group is a compound represented by the Chemical Formula 6 as set forth, and the content of 0.1% to 20% by weight based on the total weight of the liquid crystal alignment agent composition,   
However, “285 teaches a liquid crystal alignment agent composition (Page 5/61, [0007]), comprising a liquid crystal alignment agent containing polyimide and amine compound expressed by formula (4) (Page 8/61, [0012]) (L2 is a direct bond, L3 is methylene and X is a pyridine group) corresponds to 3-AMP (Page 51/61, [0109]) in the amount of 7.5%  (Page 51/61, [0110]) as the amine compound corresponding to the terminal-modifying compound containing an amino group provides a liquid crystal alignment layer which has a high voltage holding ratio and permits speedy relaxation of a residual charge accumulated by the application of DC voltage even after long-time exposure to high temperature (Page 5/61, [0007]);  Page 16/61, [0036], Page 58/61, Table 2). 

    PNG
    media_image4.png
    161
    619
    media_image4.png
    Greyscale


Regarding claims 9-10: The disclosure of “591 is adequately set forth in paragraph above and is incorporated herein by reference. The additional feature of claim 9 could be easily 

Examiner Information
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M. P.M..
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 






/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/02/2021